Name: Decision No 4/90 of the EEC-Cyprus Association Council of 22 October 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  monetary economics;  executive power and public service;  tariff policy;  Europe
 Date Published: 1990-11-07

 Avis juridique important|21990D1107(02)Decision No 4/90 of the EEC-Cyprus Association Council of 22 October 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 307 , 07/11/1990 P. 0005 - 0005DECISION No 4/90 OF THE ASSOCIATION COUNCIL of 22 October 1990 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation THE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, signed in Brussels on 19 December 1972, Having regard to the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation, hereinafter called the Protocol, and in particular Article 25 thereof, Whereas the equivalent value of the ecu in certain national currencies on 1 October 1988 was less than the corresponding value on 1 October 1986 ; whereas the automatic change in the base date laid down in Decision No 1/81 of the Association Council would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documentary evidence ; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ecus, HAS DECIDED AS FOLLOWS: Article 1 The Protocol is hereby amended as follows: 1. In the second subparagraph of Article 6 (1), "ECU 2 590" is replaced by ECU 2 820". 2. In Article 17 (2), "ECU 180" is replaced by "ECU 200" and "ECU 515" by "ECU 565". Article 2 This Decision shall enter into force on 1 November 1990. Done at Brussels, 22 October 1990. For the Association Council The President G. DE MICHELIS